DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 10/29/2021.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 9, 17 and dependent claims 4, 6-7, 10, 12 to include new/old limitations in a form not previously presented necessitating new search and considerations.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The following claim language is not clearly understood:

Claim 1 recites “maintaining only one copy of the file in a third location”. It is unclear if the file is stored in the third location before/during/after the installation of the first/second application.

Claim 9 recites “adjusting a filter” while dependent claim 10 recites “the adjusting” and claim 11 recites “the adjusting the filter”. It is unclear if the “adjusting” claim 10 and “adjusting the filter” in claim 11 is referring to the same or different action and both are referring to the “adjusting a filter” as recited in claim 9.

Claims 9 and 17 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TeNgaio et al. (US patent No, 9,100,246 B1, hereafter TeNgaio) in view of Baimetov et al. (US Patent No. 9,286,098 B1, hereafter Baimetov).

Both TeNgaio and Baimetov were cited in the last office action.

As per claim 1, TeNgaio teaches the invention substantially as claimed including a computing system for conserving space for application virtualization (fig 1 computing system 110 application 115 distributed software virtualization service), the computing system comprising: 
a database that maps associations between a plurality of applications and their respective files on a host (col 7 lines 63-67 base system 230, variety of configuration settings, files, that are available to applications 220 col 8 lines 35-50 generating mapping data, application installation, identify file object, application object, relationship between the file object and application object, virtual layer 260), the plurality of applications including a first application and a second application (fig 1 plurality of applications 115a-c 125a-c); and 
an application virtualization engine that (fig 2 virtualization engine 240): 
receives a notification that an application installing event of the first application on the host is occurring (col 3 lines 22-30 virtualization, refers, one or more operations to virtually install software, applications and data; col 4 lines 23-45 detected, notification, control, virtualization operation, selective and automatic virtualization col 8 lines 50-60 virtual layer 260 virtually installed software application 275/285 col 17 lines 30-40 fig 5 upon detection of an operation request/notification from distributed application layer, creates a distributed application layer, distributed software virtualization service); 
records files from the application installing event of the first application (col 3 lines 22-30 virtualization, refers, install software, applications and data , files and registry col 4 lines 23-45 detected, notification, control, virtualization operation, selective and automatic virtualization col 8 lines 35-50 application, application object, virtual installation of the application, identify file object and/or its location e.g. pathname col 8 lines 50-60 virtual layer 260 virtually installed software application 275/285); 
indexes the recorded files in the database to map the associations (col 8 lines 35-50 generating mapping data, application object, file object col 8 lines 23-35 mapping data, table of information, organized, information can be searched by index, keyword); and
subsequently, during an application installing event of the second application on the host (col 17 lines 20-27 subsequent distributed virtualization operation, referred as distributed application virtualization col 3 lines 22-30 virtualization, refers, install software, applications and data fig 7 detect request 710 col 19 lines 55-60 col 9 lines 10-15 access request from an application 220 col 4 lines 23-45 detected, notification, control, virtualization operation, selective and automatic virtualization col 8 lines 50-60 col 17 lines 30-40 fig 5 upon detection of an operation request/notification from distributed application layer, creates a distributed application layer, distributed software virtualization service fig 1 plurality of applications 115a-c 125a-c): 
intercepts a request to install a respective file for the second application from the application installing event of the second application (col 19 lines 50-67 distributed virtualization operation, identifying import request/notification, item, exist, network, supplement existing information about available distributed layers/application/member 720  fig 7 710 720 770 780 col 3 lines 22-30 col 4 lines 23-30 col 9 lines 10-15 virtualization engine, intercept, access request from an application 220, request including a reference for a particular file object or memory location in one of file systems and/or configuration libraries of the base system 230 fig 1 plurality of applications 115a-c 125a-c); 
searches the database for the file (col 9 lines 15-20 searching the mapping data for the reference col 9 lines 35-40 col 19 lines 50-67 item, exist, network); 
upon determining that the file has been indexed in the database from the application installing event of the first application (col 9 lines 18-22 match is found col 9 lines 35-45 determine whether the reference is associated with an enabled distributed layer, match found col 8 lines 30-35 information, searched, index, keyword col 3 lines 22-30 col 4 lines 23-45 col 17 lines 30-40): 
adjusts a filter to make the file available to the second application (col 9 lines 20-30 corresponding object may then be accessed and returned to the application 220 col 9 lines 40-46 col 9 lines 18-22 match is found col 9 lines 40-45 col 8 lines 30-35 information, searched, index, keyword col 8 lines 65-67 filter driver, virtualization engine, claim 1 intercepting, filter driver, access request, redirect/pass through, access request); and 
represents the file as residing in a first location accessible to the first application (col 3 lines 28-45 upon virtualization, files, relocated, virtually appear to be located in the normal expected locations, e.g. file appears to be at c:\this.txt i.e. first location accessible by first application but actually located at d:\redirectArea\layerID-1234\SystemDrive\this.txt, access requests, associated, virtually installed software, redirected, virtual engine, locations, software and/or related data have been virtually installed col 8 lines 35-45 virtual installation of application i.e. first, file object, location e.g. pathname) and representing the file as also residing in a second location accessible to the second application (col 9 lines 33-50 remote application, reference for a particular file object or memory location, reference is associated with enabled distributed layer, match is found, redirect the remote access to corresponding object col 3 lines 28-45 col 3 lines 28-45 upon virtualization, files, relocated, virtually appear to be located in the normal expected locations, e.g. file appears to be at c:\this.txt i.e. second location accessible by second application but actually located at d:\redirectArea\layerID-1234\SystemDrive\this.txt, access requests, associated, virtually installed software, redirected, virtual engine, locations, software and/or related data have been virtually installed col 5 lines 5-20 multiple applications active in a given virtual distributed application layer, single application may be active in multiple distributed application layer col 8 lines 35-45 virtual installation of application i.e. second, file object, location e.g. pathname) while maintaining only one copy of the file in a third location on the host (col 3 lines 28-45  files, actually located at d:\redirectArea\layerID-1234\SystemDrive\this.txt).
	TeNgaio doesn’t specifically teach while maintaining only one copy of the file in a third location on the host, each of the first location, the second location, and the third location being a different location.
Baimetov, however, teaches represents the file as residing in a first location accessible to the first application (col 14 lines 36-50 fig 6 virtual machine, directory, common area/private area, link, pointers to the files on disk or storage media, file ed/ted, located in the shared area, all that is located in the virtual machine directory/memory are pointers, user 1 VM1  col 15 lines 14-25 virtual machines, files, memory, pointers to master copy, instead of files, memory loaded with pointers/links to master copy col 15 lines 34-50 fig 6), and representing the file as also residing in a second location accessible to the second application (col 14 lines 36-50 fig 6 virtual machine, directory, common area/private area, link, pointers to the files on disk or storage media, file ed, located in the shared area, all that is located in the virtual machine directory/memory are pointers, user 2 VM2 col 15 lines 14-25 virtual machines, files, memory, pointers to master copy, instead of files, memory loaded with pointers/links to master copy col 15 lines 34-50 fig 6), while maintaining only one copy of the file in a third location on the host (fig 4 shared area file 1 accessible to VM1 and VM2 fig 5 VM1-VM2-file 1 col 15 lines 40-50 only one copy needs to be stored col 14 lines 36-50 fig 6 file ed in shared area virtual machine, directory, private area pointers to file on disk, shared area, multiple virtual machines access a single, memory usage can be reduced file fig 4-6), each of the first location (fig 6 VM1 user1 root/bin/ed), the second location (VM2 user2 root/bin/ed), and the third location being a different location (fig 6 shared area 304 /bin/ed).
	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of TeNgaio and Baimetov of different VM comprising different directory comprising pointer to the same  file actually located in a third shared location in the memory to improve efficiency and allow represents the file as residing in a first location accessible to the first application, and representing the file as also residing in a second location accessible to the second application, while maintaining only one copy of the file in a third location on the host, each of the first location, the second location, and the third location being a different location to the method of TeNgaio as in the instant invention. The combination of cited analogous (TeNgaio col 2 lines 39-50 Baimetov col 1 lines 18-20) prior art would have been obvious because applying known method of sharing a single copy with different virtual machines containing pointer to the same file as taught by Baimetov to the application virtualization method of TeNgaio to yield predictable result of accessing same single file with multiple application using pointer at different location with reasonable expectation of success and is motivated with improvement in efficiency  (TeNgaio col 1 55-61 lines Baimetov col 1 lines 40-45).

Claim 9 recites method comprising elements similar to those for claim 1. Therefore, it is rejected for the same rational.

Claim 17 recites computer readable medium with elements similar to those for claim 1. Therefore, it is rejected for the same rational.


Claims 2-8, 10-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over TeNgaio in view of Baimetov, as applied to above claims, and further in view of Beretta et al. (US Pub. No. 2010/0313079 A1, hereafter Beretta).

Beretta was cited in the last office action.


As per claim 2, TeNgaio and Baimetov, in combination, do not specifically teach the claim elements of claim 2.
Beretta, however, teaches the database is sourced across one or more underlying disk volumes ([0079] index key, associated, executable code, storage [0093] mass storage, local device, network storage device). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of TeNgaio, Baimetov and Beretta of index keys associated with executable code being stored in network mass storage device to improve efficiency and allow the database is sourced across one or more underlying disk volumes to the method TeNgaio and Baimetov as in the instant invention. 

As per claim 3, TeNgaio teaches the second application (fig 1 application 115b) is updated in place by the application virtualization engine (fig 2 virtualization engine 240 col 20 lines 50-55 update, existing, distribution layer).
Beretta teaches the remaining claim elements of second application is updated in place by updating one or more files associated with the second application to enable installation of an updated second application ([0040] automatically update library components during run time [0043] better code reuse and code sharing).

As per claim 4, Beretta teaches upon a launch of at least one of the plurality of applications (fig 4 compilation request from an application for compiling a source code 401), the application virtualization engine further: 
checks if the file has been previously retrieved and cached ([0063] perform a search in a storage, cache, existing compiled codes previously compiled from a source code);
upon determining that the file has been previously cached ([0064] identifies one or more compile codes from a cache (or storage) based on a representation of a source code), retrieves a cached copy of the file ([0067] return the compiled code, cache, application process, compilation request); and 
presents the cached copy of the file to the at least one of the plurality of applications (fig 4 providing a reply to the application with the compiled codes stored in the cache).
As per claim 5, Beretta teaches merging the database with databases to create a master database ([0043] compiler server, automatically update, customized cache library from one release of a system to another), the master database routing requests between the second application of the plurality of applications and an underlying storage (fig 7 sending the compilation request to a compile server 707 is the compiled code successfully retrieved from the compiler server –Yes/No 709 failure –yes/No alternative compilation options –yes/no 713 invoking an interpreter to execute source code 715).

As per claim 6, Beretta teaches the file is shared by a plurality of remote desktop sessions ([0030] multiple processes share common executable codes [0031] compiler running its own process can be shared by multiple applications [0039] compiled codes, shared across, different applications). 

As per claim 7, Beretta teaches at least one of the plurality of applications share access to the file ([0030] multiple processes share common executable codes [0031] compiler running its own process can be shared by multiple applications [0039] compiled codes, shared across, different applications). 


As per claim 8, TeNgaio teaches wherein the application virtualization (fig 2 virtualization engine 240) engine.
Beretta teaches remaining claim elements of 
predicts need for one or more file based on application file access patterns of the file ([0037] predicative compilation, historical use pattern or known critical state vectors [0038] predictive caching, requirement of application) and 
proactively pre-populates a cache based on the predicted need for the one or more files ([0038] predictive caching, launch time, requirement of application, application’s small and known state vectors, pre-cached, prior to start of application).

As per claim 10, Beretta teaches wherein adjusting comprises changing, in response to a trigger event ([0040] servicing compilation request), cached files associated with the second application of the plurality of applications from an older version of the cached files to an upgraded version of the cached files ([0040] automatically update library components during runtime).


As per claim 11, Beretta teaches wherein adjusting the filter comprises changing, in response to a trigger event ([0040] servicing compilation request), the cached files associated with the second application of the plurality of applications from an older version of the cached files to an upgraded version of the cached files ([0040] automatically update library components during runtime).


As per claim 12, Baimetov teaches the first location and the second location are on an underlying storage (fig 1 system memory 22 application programs 37 program data 39 fig 6 VM1 user1 /Bin/ed VM2 user2 /Bin/ed shared area BIN/ed).

As per claim 13, Beretta teaches adjusting the filter is based on a policy related to one or more of any of the following: 
a time of day, a day of week, a software license compliance ([0052] version constraints), current load levels on underlying infrastructure, version of an operating system used by a virtual desktop interface (VDI) or remote desktop session host (RDSH) user, client access device type used by a VDI user ([0052] target architecture), and a network location of a user ([0042] security protections for critical system resources such as cellular network, base band components or system settings [0052] security setting, authorization levels, user information,  optimization levels, compiler preferences, version constraints, and/or compilation options, from a compilation request). 

As per claim 14, Beretta teaches recording intercepted requests for the file ([0059] intercepting compilation requests ); 
analyzing the intercepted requests to determine application file access patterns ([0042] limit access or sharing or clients for applications with certain security credentials [0034] service requests that have been made before); 
predicting a need for one or more files based on the determined application file access patterns ([0037] predictive compilation based on user historical use patterns [0038] predictive caching [0034] service requests that have been made before); and 
proactively pre-populating a cache based on the predicted need for the one or more files ([0033] at startup, server initialized to allocate memory for compiler instantiation [0034] Cache content for the compiler generated data can be stored in non-volatile storage [0037] enable predicative compilation based on user historical use patterns [0038]).

As per claim 15, Beretta teaches comprising placing the one or more file optimally across an underlying storage based on the application file access patterns ([0064] one or more compile codes from a cache/storage [0038] predictive caching [0030] reduce, memory penalty, codes, single instance, optimization). 

As per claim 16, Beretta teaches placing the one or more files or configuration data upon a low-latency storage media comprising one or more of: flash memory and solid state disks (SSD) ([0051] cache, mass storage, locally, remote network connections to the device). 

 As per claim 18, Beretta teaches comprising instructions for composing a virtual hard drive containing the file used by the second application ([0034] result data is in read-only shared memory, virtual memory, cache content, stored in non-volatile storage [0094]).
Claim 19 recites medium for elements similar to those of claims 9 and 12. Therefore, it is rejected for the same rational.

As per claim 20, Beretta teaches editing a security setting of the file based upon an access policy ([0083] filters, application according to privilege and /or security settings associated with the application [0058] usage frequencies). 

Response to Arguments

Some of the previous 112(b) rejections have been withdrawn. However, some new objections have been made.

Applicant's arguments filed on 10/29/2021 have been fully considered but they are not persuasive. Applicant argues the following in the Remarks filed on 10/29/2021.

No combination of TeNgaio and Baimetov describes or suggests at least that during an application installing event of the second application on the host.

Applicant respectfully submits that at least (c) the suggested combination of reference would not produce the claimed invention, either because one or more claim features are absent from either or both references (s), or due to fundamental difference between the claimed invention and at least one of the cited references; and (f) the rejection is impermissibly based on a hindsight  reconstruction of the claimed invention based on the Applicant’s own application, apply to the subject matter presently recited in each of the rejected independent claims. Claim 1 provides that the feature of “represents the file as residing in a first location accessible to the first application and representing the file as also residing in a second location accessible to the second application while maintain only one copy of the file in a third location on the host” is performed during an application installing event of the second application on the host. That is, Claim 1 doesn’t simply provide that the files represented as residing in a first location accessible to the first application and a second location accessible to the second application while only maintaining one copy of the file on the host, rather, this is accomplished during an application installing event of the second application the host.

No where does Baimetov describe or suggested that the file is represented as residing in first location while only maintain one copy of the file on the host during an application installing event of an application or virtual machine.

Thus, to remove the fact that the file is represented as residing in a first location accessible to the first application and a second location accessible to the second application while only maintaining one copy of the file on the host from being performed during an application installing event of the second application on the host as defined in Claim 1 in an attempt to enable Baimetov to read on the feature “represents the file as residing in a first location accessible to the first application and representing the file as also residing in a second location accessible to the second application while maintaining only one copy of the file on the host” is improper. As described in Figure 6 of Baimetov, applications or virtual machines have already been installed or instantiated prior to enabling the virtual machines access to a common file via pointers or links.

Further, Applicant submits that the only apparent motivation and teachings to combine the teachings of Baimetov with the teachings of TeNgaio is found in Applicant’s claimed invention or specification. That is, while Applicant appreciated that some form of hindsight reasoning acceptable, it appears that the present rejection reflects an impermissible attempt to use the instant claims as a guide or roadmap in formulating the rejection using impressible hindsight reconstruction of the invention.  

For example, the Office asserts that it would be obvious to combine TeNgaio with Baimetov because applying known methods of sharing a single copy with different virtual machines containing a pointer as taught by Baimetov with the method of TeNgaio would yield predictable results of accessing a same single file with multiple applications with improvement of efficiency. However, the Office fails to provide a reason or rational as to why this combination would be obvious during an application installing event of the second application on the host. Following the Supreme Court's guidance provided in KSR with respect to impermissible hindsight, a person of ordinary skill in the art, having common sense at the time of the invention, would have no reason to move the ability for virtual machines to share access to a common file by use of pointers performed in Baimetov from being executed after the virtual machines are instantiated or installed to being executed prior to the virtual machines being instantiated or installed simply because TeNgaio describes the ability to represent a file as being stored in an expected location, but actually being located in another location. TeNgaio has no need to represent a file as being located in multiple (expected) locations during an installation of an application, nor is there an advantage in TeNgaio of doing so. At best, combining the teachings of TeNgaio with the teachings of Baimetov would enable installed applications in TeNgaio to have access to a common file using links or pointers as described in Baimetov to reduce memory, as described in Baimetov, but to do this prior to installation of an application in TeNgaio would simply reflect an impermissible attempt to use the instant claims as a guide or roadmap in formulating the rejection using impermissible hindsight reconstruction of the invention. However, the office fails to provide a reason or rational as to why this combination would be obvious during an application installing event of the second application on the host.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a.) TeNgaio teaches virtualization refers to performance of one or more operations to virtually install software, including applications and data related to the software or software activity, to a computing device or system such that the software may be conveniently activated i.e. turned on/enabled and deactivated i.e. turned off/disabled. Upon virtualization of the software, files and settings such as those normally contained in a registry are relocated to separate areas of an operating subsystem e.g., the files are relocated to another area of the same or different file system and application settings are relocated to another area of the registry) but made to "virtually" appear as if they are located in the normal expected locations (e.g., a file appears to be at c:\this.txt but it is actually located at d:\redirectArea\layerID-1234\SystemDrive\this.txt) (col 3 lines 22-30). Therefore, TeNgaio clearly teaches during application virtualization event, the software, files, setting are relocated to separate areas and virtually appear as if they are located at the expected locations, which is equivalent to the idea of during installation of application by the virtualization engine. 
TeNgaio also teaches automatic distributed virtualization operations may be implemented and distributed software virtualization service 210 and/or virtualization engine 240 can monitor for and detect events identified by the distributed parameters and automatically and selectively perform one or more virtualization operations based on the distributed parameters. In the example described above, for instance, when a rogue installation of a software application is initiated on a computing device, the distributed software virtualization service 210 and/or virtualization engine 240 may detect the installation being initiated and automatically convert the attempted actual installation to a virtual installation to protect the computing device and associated computing systems from the risks associated with making changes to the file systems and the configuration libraries of the base system 230 as would normally occur in an actual installation of software automatic virtualization of a software application in response to a detected event may be established, in the distributed parameters, as a default to be performed when the event is detected. For example, an administrator of system 200 may want different automatic virtualization operations to be performed for different applications. For instance, the distributed parameters may be defined such that when a request or notification is received to activate a distributed application, the virtualization engine 240 does not automatically activate the distributed application, but instead performs an ordered activation of related applications prior to activating the requested distributed application. Alternatively, the distributed software virtualization service 210 might also first query a neighboring system with an associated distributed layer 280 to determine if a suitable distributed application is running remotely (col 6 lines 45-67 col 7 lines 14). Similar other such examples are described in col 9 lines 10-15 col 4 lines 23-45 col 8 lines 50-60 col 17 line 30-40.

With respect to point b.) Examiner respectfully disagree. As explained above with respect to point a.) above, TeNgaio clearly teaches virtualization refers to performance of one or more operations to virtually install software, including applications and data related to the software or software activity, to a computing device or system such that the software may be conveniently activated i.e. turned on/enabled and deactivated i.e. turned off/disabled. Upon virtualization of the software, files and settings such as those normally contained in a registry are relocated to separate areas of an operating subsystem e.g., the files are relocated to another area of the same or different file system and application settings are relocated to another area of the registry) but made to "virtually" appear as if they are located in the normal expected locations (e.g., a file appears to be at c:\this.txt but it is actually located at d:\redirectArea\layerID-1234\SystemDrive\this.txt) i.e. even though file appears to be at different location, there is one copy of the file (col 3 lines 22-30) . Every virtualized installation of software/application can similarly be done on multiple systems and can have multiple files being appear to be at different location than their actual location, while maintain only one copy of each virtualized files and such a copy/relocation is performed during the virtual installation of software or virtualization of software. Therefore, one of ordinary skills in the art would understand that while multiple file appearing at different location can be actually be relocate to be co-located in a third and separate place than what they are made to appear. In addition, Cited prior art Baimetov clearly teaches separate multiple virtual machines with separate location with link/pointers to a same file, which is equivalent to representing the same file as residing in different particular location and further teaches only maintain a single copy of the same file physically located in the shared area that is separate from the location of the pointers to the virtual machines (fig 6 col 14 lines 35-50 col 15 lines 14-25 34-50 fig 4-6). Therefore, Baimetov explicitly teaches the argued claim elements and none of the claim elements are missing from the cited prior arts. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

With respect to point c.) Examiner respectfully indicates, as described above with respect to point a. and b.) that the TeNgaio clearly teaches during virtual installation of an application, file/application/settings are relocated to a different place than they actually appear (col 3 lines 22-30 col 6 lines 45-67 col 7 lines 14), which is equivalent to maintaining single file while make to appear two different location. Baimetov teaches VM 801 and 810 may be installed on single or remote hardware systems and network is used for providing access to the file copy in the shared space by implementing networking protocols or virtual network adaptors (fig 8A-8D col 7 lines 34-53 fig 6) and therefore, Baimetov clearly teaches the access to the shared files are made using networking protocols during the VM installation events. Even arguendo, it is assumed that the Baimetov doesn’t specially teach during installation, TeNgaio clearly teaches relocating the file to appear at a different location that it actually is and therefore combination of TeNgaio and Baimetov does teach that the file is represented as residing in first location while only maintain one copy of the file on the host during an application installing event of an application or virtual machine. In addition, In response to applicant's arguments against the references individually e.g. Baimetov, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to point d.) Examiner respectfully states, as described above with respect to point c., the virtual machine and associated files and accessibility to the files in shared area as illustrated in fig. 6 is actually being installed as illustrated in fig. 8A-8D, where the network access is provided through virtual adapter or network protocol (col 6 lines 45-67 col 7 lines 14) and installation of the virtual machine may not be assumed to be complete before the access to the required files are made to the VM.
With respect to point e.) Examiner respectfully indicates in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, besides the cited prior art being analogous, there is clear motivation to reduce memory usage or improve memory usage efficiency as is described in TeNgaio (col 1 lines 45-61) and also present in Baimetov (col 1 lines 40-45).  Therefore, one of ordinary skills in the art before the effective filing date of the invention was made to have motivated with the sense of improving efficiency by reducing memory usage as explicitly identified by both cited prior art. 
With respect to point f.) Same as described above with respect to point c. d. and e.)


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Covitz; Seth Andrew et al. (US 8,700,719 B1) teaches embedded applications with access to attachments in hosted conversations.
Tormasov; Alexander G. et al. (US 8,577,940 B2) teaches managing computer file system using file system trees.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195